DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is in response to the amendments filed on 7/14/22. Claim 1 has been amended, claims 17-20 have been cancelled, and claims 22 – 24 have been added. Claims 1 – 16 and 21 – 24 are now pending in the current application. 
Claim Objections
Claim 3 is objected to because of the following informalities:  It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. In re Hutchison, 69 USPQ 138. Appropriate correction is required.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 16 are rejected under 35 U.S.C. 102(a) as being anticipated by the arcade game Dunk Tank (video released 4/2013). 
Regarding claim 1, Dunk Tank discloses a game device, (0:00 – 3:19 of NPL), comprising a defining part for defining an opening to allow a prize to fall, (1:50 of NPL), an operation part for receiving input information, (0:17 of NPL), a prize support member for supporting the prize, the prize support member configured to be operable so that the operation part receives the input information, (1:50 of NPL), an operation instruction part provided to correspond to the prize support member to be displaced, (1:48 – 1:50 of NPL), and an operation control unit for controlling movement of the prize support member and the operation instruction part, (1:48 – 1:50 of NPL), wherein the prize support member is above the opening so as to expose the opening, and a first end of the prize support member is attached to the defining part, (1:48 – 1:50 of NPL). 
Regarding claim 2, Dunk Tank discloses wherein the prize support member displaces so that an exposed area of the opening changes in a plan view, (1:50 of NPL). 
Regarding claim 3, Dunk Tank discloses wherein the prize support member is displaceable between a first state configured to support the prize and a second state capable of releasing the support of the prize, (1:50 of NPL).
Regarding claims 4 and 5, Dunk Tank discloses wherein the prize support member displaces in a stepwise fashion from the first state to the second state, (1:48 – 1:50 of NPL).
Regarding claims 6 and 7, Dunk Tank discloses wherein the prize support member is provided to be detachable and formed into an elongated shape, (1:48 – 1:50 of NPL).
	Regarding claims 8 - 19, wherein the prize support member includes a plurality of arm members, and the plurality of arm members is provided on the defining part at one end of the plurality of arm members, (1:48 – 1:50 of NPL).
	Response to Arguments
Applicant’s arguments, with respect to the rejection of claims 1 – 16 under Watanabe in view of Dunk Tank have been fully considered and are persuasive.  More specifically, the Examiner views that the cited art references are fundamentally different from each other, thus would not be obvious to combine and the Examiner encourages the Applicants to contact the Examiner in order to advance prosecution. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dunk Tank. 
Allowable Subject Matter
Claims 21 – 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715